TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00205-CV



                              Marsha Elaine Fatino, Appellant

                                                v.

                                  Alison E. Thorn, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
       NO. D-1-GN-12-003028, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                            MEMORANDUM OPINION


              The parties have filed a joint motion to dismiss the appeal, explaining that they have

reached a settlement agreement. We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a).



                                             __________________________________________

                                             David Puryear, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Joint Motion

Filed: November 21, 2014